DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 11/09/2021.
Claims 1-21 and 33 were previously cancelled.
Claims 22-32 have been amended.
Claims 22-32 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 11/09/2021 with respect to the rejections under 35 USC § 103 have been considered but are not persuasive and/or moot in view of the new grounds of rejection as described below.

On pg. 7-8 of the Remarks, Applicant essentially argues:
“However, Khandekar does not teach or suggest “sending a first message to a [CPC], the first message indicating that the apparatus includes one or more first CSF instances of a certain type that are willing to join a pool ... and sending ... a fourth message to the CPC requesting one or more second CSF instances to process the third message,” as recited in amended claim 22. Khandekar, at most, describes a process for a LB to register resources in a resource pool, so that the registered resources may later process requests received by the LB.”


apparatus maps to Khandekar server/processing resource which do “send a first message to a [CPC], the first message indicating that the apparatus includes one or more first [applications] of a certain type that are willing to join a pool”; Khandekar is primarily relied upon for teaching a pool controller registration protocol for managing membership of a hierarchically arranged resource pool. Regarding:
“The LB in Khandekar does not teach or suggest, at least, “receiving a third message from a [CSE]; and sending, based on the receiving the third message, a fourth message to the CPC requesting one or more second CSF instances to process the third message,”...Additionally, Khandekar does not teach or suggest that the LB can, itself, “receiv[e] a third message from a CSE; and send... a fourth message to the CPC requesting one or more second CSF instances to process the third message,” 

As applied to claim 24, Examiner notes that Applicant’s “CSF pool manager (CPM)” is similarly deficient in that AppSpec does not appear to disclose that the CPM ‘can, itself, “receiv[e] a third message from a CSE; and send... a fourth message to the CPC requesting one or more second CSF instances to process the third message”. See rejections under 112(a) below for further explanation.

Applicant further argues:
“However, the LB described in Khandekar is described as an entity on the server side that may receive requests from client devices and process the received requests…That is, Khandekar does not teach or suggest receiving a processing request from a CSE, or any other service layer entity…Seed does not remedy the deficiencies presented above with respect to Khandekar.”

Examiner disagrees in that Seed discloses LB and service layer entities which operate in multiple roles and can both sink and source requests. But the combination does not describe an embodiment where a request is forwarded for multiple hops prior to reaching a LB entity  and the remaining arguments are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 24-32 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 24 as amended recites the apparatus to perform operations comprising…receiving a second message from a second CSE; and sending, based on the receiving the second message, a third message to the CPC requesting one or more second CSF instances to process the second message. In the context of claim 24, the functions performed by the apparatus correspond to those of the element referred to as the “CSF pool manager (CPM)” in Applicant’s Specification (AppSpec).
Examiner cannot identify an embodiment described therein which describes the CPM ‘receiving message from a CSE’ and then in turn ‘sending a message to the CPC requesting CSF instances to process the received CSE message’ as the claims now appear to describe. Applicant does not indicate where support for the amendments can be found, and it is uncertain which embodiment the limitations are directed.
In order to advance prosecution, with respect to the limitations in question, the apparatus will be construed as a generic node and not acting as the CPM.
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Khandekar et al. (US 2014/0101226 A1) in view of Seed et al. (US 2014/0359131 A1) in view of Yang et al. (US 2014/0221032 A1).

Claims 22-23:
Khandekar discloses the limitations as shown in the following rejections:
An apparatus (server/processing resource) comprising a processor, a memory, and communication circuitry…the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: sending a first message (registration request) to a common service function (CSF) pool controller (CPC) (resource pool controller/load balancer), the first message indicating that the apparatus includes one or more [service] instances (server application) of a certain type (capabilities, “CSF” and type further discussed below) that are willing to join a pool (see at least ¶0003, 0013, 0018, 0020, 0023, 0038-0039, 0048; FIG. 2 and 3) disclosing a server/processing resource (apparatus
based on the first message, receiving a second message from a…pool manager (CPM) (load balancer), the second message (registration protocol completed) indicating that the one or more first CSF instances are being managed by the CPM (see ¶0013-0014, 0018, 0030-0032, 0046-0050; FIG. 5)
in response to the second message, sending an acknowledgment message that comprises performance data (server resource utilization and capacity information) associated with the apparatus (¶0014, 0018, 0031, 0050).
Khandekar does not specifically disclose the apparatus being connected to a machine-to-machine (M2M) network via its communication circuitry, and since the servers/processing resources are not specifically providing M2M services, Khandekar similarly does not clearly anticipate CSF instances. Furthermore, as noted above Khandekar discloses (¶0038-0039) that when registering the servers indicate the types of tasks they are capable of processing, but Khandekar’s LB does not segregate the resources into different pools/groups based on their capabilities and does not specifically disclose joining a pool of the certain type.
Seed, however, discloses an analogous process for managing load balancing (LB) groups (pool) including an apparatus (IoT device) comprising a processor, a memory, and communication circuitry, the apparatus being connected to a machine-to-machine (M2M) network via its communication circuitry (¶0002, 0039, 0051-0053; FIG. 4, 28A-D). Seed further discloses (¶0065-0067, 0071-0072 0113-0116) the IoT device is configured to send a request indicating that the apparatus includes one or more CSF instances (IoT device resources) of a certain type that are willing to join a pool (LB group) of the certain type to an IoT LB proxy (CSF pool manager) which subsequently manages the resource as part of the LB group. See also ¶0039 and 0163 which explicitly discloses oneM2M as an exemplary species (CSF/CSE nomenclature).


Each of Khandekar (¶0038-0040) and Seed (¶0059-0061, 0135-0136, 0159-0161) further disclose the pool controller/LB proxy operate to receive messages requesting one or more second CSF instances (processing/IoT device resources) to process the message payload. Seed particularly discloses (¶0039, 0163-0168; FIG. 28B) operating in a M2M/IoT network that supports oneM2M (CSE/CSF) where the devices can operate in multiple M2M roles (¶0060-0061). But Khandekar/Seed do not disclose the scenario where a request for processing from an M2M/IoT node (common service entity (CSE)) is forwarded through an intermediary prior to reaching the pool controller/LB proxy and accordingly do not disclose receiving a third message from a common service entity (CSE); and sending, based on the receiving the third message, a fourth message to the CPC requesting one or more second CSF instances to process the third message.
Yang, however, discloses analogous methods for managing resources in an M2M network including routing resource requests amongst service capability layer (SCL) (common service entity (CSE)) nodes; the routing including multi-hop forwarding (¶0073-0081; FIG. 3B) and/or virtual SCL substitution  (¶0105-0106, 0111, 0120-0123, 0136; FIG. 8) embodiments which each teach receiving a third message (resource request) from a common service entity (CSE) (Issuer and/or Local SCL-1); and sending  (from a virtual SCL and/or Intermediate SCL)  based on the receiving the third message, a fourth message to the CPC (Hosting SCL or target SCL) requesting one or more second CSF instances (SCL resources) to process the third message.




Claim 24:
Khandekar discloses the limitations as shown in the following rejections:
An apparatus (load balancer) comprising a processor, a memory, and communication circuitry…the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: receiving a first message (registration request) from a…pool controller (CPC) (resource pool controller, “CSF” further discussed below) the first message indicating that one or more first [service] instances (server application) of a first common service entity (CSE) (server/processing resource) are applying to join a pool managed by the apparatus  (see at least ¶0003, 0013, 0018, 0020, 0023, 0038-0039, 0048; FIG. 2 and 3) disclosing a server/processing resource (apparatus) that desires to join a resource pool managed by a load balancer (LB) initiates a registration sequence wherein (¶0013): “The load balancer may be implemented as a hardware device or as a software process within a resource pool controller…The load balancer electronically receives registration requests”.
when the one or more first CSF instances are approved to join the pool, adding the one or more CSF instances to an inventory list for future use (¶0031-0034).
Khandekar does not specifically disclose the apparatus being connected to a machine-to-machine (M2M) network via its communication circuitry, and since the servers/processing resources are not specifically providing M2M services, Khandekar similarly does not clearly anticipate CSF instances. 
pool) including an apparatus (IoT device) comprising a processor, a memory, and communication circuitry, the apparatus being connected to a machine-to-machine (M2M) network via its communication circuitry (¶0002, 0039, 0051-0053; FIG. 4, 28A-D). Seed further discloses (¶0065-0067, 0071-0072 0113-0116) the IoT device is configured to send a request indicating that IoT device resources desire to join the LB group (pool) managed by the LB proxy (apparatus) which subsequently manages the resource as part of the LB group. See also ¶0039 and 0163 which explicitly discloses oneM2M as an exemplary species (CSF/CSE nomenclature).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Khandekar’s LB with the IoT LB proxy of Seed to expand the supported range and type of devices that can be managed as part of the pool of resources (Seed ¶0002, 0039-0041).
Each of Khandekar (¶0038-0040) and Seed (¶0059-0061, 0135-0136, 0159-0161) further disclose the pool controller/LB proxy operate to receive messages requesting one or more second CSF instances (M2M/IoT node resources) to process the message payload. Seed particularly discloses (¶0039, 0163-0168; FIG. 28B) operating in a M2M/IoT network that supports oneM2M (CSE/CSF) where the devices can operate in multiple M2M roles (¶0060-0061). But Khandekar/Seed do not disclose the scenario where a request for processing from an M2M/IoT node (common service entity (CSE)) is forwarded through an intermediary prior to reaching the pool controller/LB proxy and accordingly do not disclose receiving a third message from a common service entity (CSE); and sending, based on the receiving the third message, a fourth message to the CPC requesting one or more second CSF instances to process the third message.
Yang, however, discloses analogous methods for managing resources in an M2M network including routing resource requests amongst service capability layer (SCL) (common service entity (CSE)) nodes; the routing including multi-hop forwarding (¶0073-0081; FIG. 3B) and/or virtual SCL receiving a second message (resource request) from a common service entity (CSE) (Issuer and/or Local SCL-1); and sending  (from a virtual SCL and/or Intermediate SCL)  based on the receiving the second message, a third message to the CPC (Hosting SCL or target SCL) requesting one or more second CSF instances (SCL resources) to process the third message.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Khandekar/Seed to support routing requests to the pool controller/LB proxy using hop-based forwarding via intermediate SCL nodes/CSEs as taught by Yang to increase resource reachability and network fault tolerance and reduce communication overhead (Yang ¶0008-0010, 0134-0136).

Claim 25:
The combination of Khandekar/Seed/Yang discloses the limitations as shown in the rejections above. Furthermore, Khandekar discloses sending a third message to the first CSE, the third message indicating that the one or more first CSF instances are being managed by the apparatus (registration protocol completed) in at least ¶0013-0014, 0018, 0030-0032, 0046-0050; FIG. 5). 

Claim 26:
The combination of Khandekar/Seed/Yang discloses the limitations as shown in the rejections above. Furthermore, Khandekar discloses in response to the third message sent to the first CSE, receiving an acknowledgment message, from the first CSE, wherein the acknowledgement message comprises performance data (server resource utilization and capacity information) associated with the first CSE associated with the apparatus in at least ¶0014, 0018, 0031, 0050.


Claim 27:
The combination of Khandekar/Seed/Yang discloses the limitations as shown in the rejections above. Furthermore, Khandekar discloses updating the inventory list to include the performance data associated with the first CSE, such that the performance data can be referred to when the apparatus intends to assign or call the one or more first CSF instances for processing a service layer request in at least ¶0031-0034. 

Claim 28-29:
The combination of Khandekar/Seed/Yang discloses the limitations as shown in the rejections above. Furthermore, Seed discloses sending a delete notice to the first CSE, the delete notice indicating that the one or more first CSF instances are being deleted from the pool…wherein the delete notice is sent based on one or more historical performance statistics of the first CSE in at least Seed ¶0121. 

Claim 30:
The combination of Khandekar/Seed/Yang discloses the limitations as shown in the rejections above. The combination of Khandekar/Seed/Yang does not explicitly disclose receiving a delete acknowledgement from the first CSE, the delete acknowledgement indicating that the first CSE is aware that the one or more first CSF instances are being deleted from the pool. 
However, Examiner takes Official Notice that it is old and well-known to include acknowledgement messages (“ACK”) in communication protocols resource registration/ deregistration protocols and that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the registration/deregistration protocol of Khandekar/Seed to include an acknowledgement of the DELETE/deregistration to facilitate accurate tracking of the resource pool/LB group membership.

Claims 31 and 32:
The combination of Khandekar/Seed/Yang discloses the limitations as shown in the rejections above. Furthermore, Khandekar discloses receiving a delete notice (deregistration request) from the CSE, the delete notice indicating that the one or more CSF instances are requesting to quit the pool and based on the receiving the delete notice, deleting the one or more first CSF instances from the pool in at least ¶0043 and 0052; see also Seed ¶0119-0120. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20160234082 A1 and US 20160134472 A1 are directed to pooling VNFs.
US 20170149712 A1 discloses a method of forwarding a message by an M2M device implementing a CSE.
US 20160269490 A1 discloses methods for a CSE for sending a Machine-to-Machine (M2M) application request protocol.
US 20170235585 A1 discloses Management of IoT Devices in a Virtualized Network
“M2M Service Platforms: Survey, Issues, and Enabling Technologies” discloses by comparing and analyzing the existing approaches and solutions of M2M platforms, we identify the requirements and functionalities of the ideal M2M service platform.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building

Alexandria, VA 22314.
/P. M./
Paul Mills
	02/15/2022                                                                                                                                                                                                      
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196